717 S.E.2d 558 (2011)
STATE of North Carolina
v.
George Kenneth FOLK.
No. 296P11.
Supreme Court of North Carolina.
August 25, 2011.
David W. Andrews, Assistant Appellate Defender, for Folk, George Kenneth.
Mark Davis, Special Deputy Attorney General, for State of N.C.
Robert C. Montgomery, Senior Deputy Attorney General, for State of N.C.
John Snyder, District Attorney, for State of N.C.

AMENDED ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant on the 18th of July 2011 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the State of NC, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 25th of August 2011."